[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Amaddio and Wargo, Slip Opinion No. 2020-Ohio-141.]




                                     NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.

                         SLIP OPINION NO. 2020-OHIO-141
                DISCIPLINARY COUNSEL v. AMADDIO AND WARGO.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as Disciplinary Counsel v. Amaddio and Wargo,
                         Slip Opinion No. 2020-Ohio-141.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—One-
        year suspension.
    (No. 2019-0809—Submitted August 6, 2019—Decided January 22, 2020.)
        ON CERTIFIED REPORT by the Board of Professional Conduct of the
                            Supreme Court, No. 2018-068.
                                   ______________
        Per Curiam.
        {¶ 1} Respondent Mark Douglas Amaddio, of Beachwood, Ohio, Attorney
Registration No. 0041276, was admitted to the practice of law in Ohio in 1989.
Respondent John Joseph Wargo Jr., of Berea, Ohio, Attorney Registration No.
0023299, was admitted to the practice of law in Ohio in 1975. Although Amaddio
and Wargo are not members of the same firm, they sometimes work together on
medical-malpractice and personal-injury cases.
                                  SUPREME COURT OF OHIO




         {¶ 2} In complaints filed with the Board of Professional Conduct on
November 29, 2018, relator, disciplinary counsel, alleged that Amaddio and Wargo
attempted to collect a clearly excessive fee in a wrongful-death case in the absence
of a signed contingent-fee agreement. The complaints also alleged that they
engaged in conduct that adversely reflected on their fitness to practice law by
circulating a frivolous draft petition to remove their client, the decedent’s father, as
the administrator of the estate in an effort to pressure the client to pay the excessive
fee.
         {¶ 3} The parties entered into stipulations of fact, misconduct, and
mitigating factors and recommended that Amaddio and Wargo be publicly
reprimanded for their misconduct. Based on those stipulations, the parties’ joint
exhibits, and the testimony adduced at a hearing before a panel of the board, the
board found that Amaddio and Wargo engaged in the charged misconduct but
recommends that they be suspended from the practice of law for six months, fully
stayed on the condition that they engage in no further misconduct.
         {¶ 4} We accept the board’s findings of fact and misconduct, but for the
reasons stated below, we find that the appropriate sanction for Amaddio’s and
Wargo’s misconduct is a one-year suspension from the practice of law in Ohio.
                                          Misconduct
         {¶ 5} In April 2016, 16-year-old O.B. was in the care of a hospital that was
treating her for mental-health disorders. On April 13, she died as the result of an
apparent suicide. A staff member and administrator of the hospital immediately
acknowledged responsibility for O.B.’s death and expressed condolences to her
parents.
         {¶ 6} O.B.’s parents (“the father” and “the mother”)1 decided to personally
handle negotiations with the hospital, in an effort to strip away organizational

1. Because the terms of the settlement agreement between the hospital and the decedent’s family are
confidential, we do not use the names of the decedent and her parents.




                                                2
                                January Term, 2020




bureaucracy and engage in a “compassionate collaboration” with the doctors and
hospital administrators. O.B.’s parents set three goals: (1) to ensure that the
surviving members of their family, including O.B.’s two younger sisters, received
the treatment necessary to deal with their loss, (2) to establish school-based mental-
health initiatives, including a partnership between the hospital and local city
schools to provide holistic transitional care for students who return to school after
receiving mental-health treatment, and (3) to reach a financial settlement with the
hospital that honored and respected O.B.’s life.
       {¶ 7} Although O.B.’s parents planned to negotiate with the hospital
themselves, they also sought to identify an attorney who would represent their
interests if the negotiations ever broke down. To that end, the father interviewed
multiple attorneys in the weeks following O.B.’s death.
       {¶ 8} The father first spoke with Amaddio by telephone and was impressed
with his empathy. O.B.’s parents later met with Amaddio at their home. At that
meeting, Amaddio proposed a reduced contingent fee of 20 percent—because it
was apparent that the family wanted to avoid litigation—but no fee agreement was
signed. The father made it clear to Amaddio (and all the other attorneys he
interviewed) that he did not want to hire an attorney unless and until negotiations
with the hospital broke down.
       {¶ 9} In the ensuing months, the father met multiple times with the
hospital’s president, administrators, medical staff, and in-house counsel and
established a compassionate collaboration that achieved all of the family’s goals.
The mother frequently accompanied the father to those meetings—but Amaddio
never did. The father kept Amaddio apprised of the progress of the negotiations to
ensure a seamless transition in the event that the negotiations broke down.
       {¶ 10} As the father entered into the final stages of the negotiations,
Amaddio explained that it would be necessary to open an estate and obtain the
probate court’s approval for any monetary settlement. In early November 2016,



                                          3
                             SUPREME COURT OF OHIO




Wargo prepared and filed the documents necessary to open O.B.’s estate and have
the father appointed as the administrator.
       {¶ 11} Later that month, O.B.’s parents reached a confidential settlement
with the hospital that accomplished all their goals—including a seven-figure
financial settlement. The father maintained that they would not have been able to
achieve that result if attorneys had been involved. The father advised the hospital’s
counsel that Amaddio and Wargo would obtain the court’s approval of the
settlement. All told, Amaddio spent approximately 15 hours on the matter in the
seven months between O.B.’s death and the signing of the settlement agreement
between her parents and the hospital.
       {¶ 12} In a series of texts after the settlement, Amaddio mentioned to the
father that he could not speak with the hospital’s counsel until he had a signed
engagement contract and that O.B. would have been proud of the father’s hard
work. The father responded:


               Thank you. I took care of my daughter which I needed to
       do!
               Thanks for your honesty, compassion, empathy and support.
       I could not have moved with confidence without your words. You
       are a good man!!!!!!!
               I am open tomorrow to talk and sign contract with you.


       {¶ 13} When the father and Amaddio met the following day, the father
expected to sign a contract for Amaddio to handle the probate matter for a fee of a
few thousand dollars. Instead, Amaddio presented him with the same 20 percent
contingent-fee agreement he had presented at their first meeting, and the father
refused to sign it. Amaddio advised the father to contact Wargo about the probate
proceedings and shook his hand.




                                         4
                                January Term, 2020




       {¶ 14} The father first met with Wargo in early December 2016, with the
expectation that they would discuss the pending probate matter. However, a major
focus of the conversation was Amaddio’s fee. Wargo suggested that Amaddio
would agree to significantly reduce the fee and that the hospital might agree to pay
a portion of it. With the father’s consent, Wargo called the hospital’s attorney to
discuss that possibility and left a message requesting a return call. But the father
withdrew his consent to those discussions later that day and formally terminated
Wargo’s representation on December 19, 2016.
       {¶ 15} Thereafter, the father obtained new counsel, who informed Wargo
that the family did not believe that they owed him and Amaddio any fee relating to
the negotiation and settlement with the hospital. Wargo and Amaddio then enlisted
the aid of Wargo’s partner, Tom Wilson, to pursue a claim for attorney fees. Wilson
proposed filing an application to remove the father as the administrator of O.B.’s
estate to pressure her parents into paying a fee. Wargo did not question the
proposed tactic and thought, “Okay, you know, play some hardball.”
       {¶ 16} Wilson caused a draft petition for the father’s removal as
administrator to be hand-delivered to the father—and later e-mailed it to the father’s
new attorney and the hospital’s in-house counsel with a cover e-mail stating that it
would be filed on January 17, 2017, “absent a successful resolution of the attorney
fee issue.” As drafted, the petition included a brief summary of O.B.’s mental-
health conditions, the events that led to her hospitalization, and the circumstances
of her death. It also accused the father of fraudulently representing that he would
pay a 20 percent contingent fee to induce Amaddio to help him negotiate the
settlement, and it disclosed the amount and structured payout of the confidential
settlement between O.B.’s parents and the hospital. The draft petition concluded
by identifying Amaddio and Wargo as creditors of the estate and requesting that
the father be removed as the administrator.




                                          5
                              SUPREME COURT OF OHIO




        {¶ 17} Amaddio and Wargo were aware of the content of the draft petition
and acknowledged that it was intended to pressure the father to pay them a fee. The
board found that the timing of its delivery to O.B.’s parents—just days before their
first Christmas without O.B.—was extremely hurtful to the grieving family.
        {¶ 18} Soon thereafter, the attorney whom O.B.’s parents had recently hired
and outside counsel that had been hired by the hospital separately advised Wilson
that Amaddio and Wargo should abandon their fee claim. Amaddio and Wargo did
not file the petition to remove the father, but they did file an application for attorney
fees in which they alleged that the father had orally agreed to a 20 percent
contingent fee. One day before the scheduled hearing on their fee application,
Amaddio and Wargo withdrew it.
        {¶ 19} All issues between Amaddio, Wargo, and O.B.’s parents were
resolved after O.B.’s parents initiated sanction proceedings against Amaddio and
Wargo. Amaddio and Wargo agreed to donate $30,000 to the mental-health
organization that the family had established in O.B.’s honor and issue “separate,
heartfelt and sincere” letters of apology to the father and the mother. Amaddio and
Wargo had paid one-half the donation amount before their April 24, 2019
disciplinary hearing and are scheduled to pay the remaining balance by December
31, 2020. Pursuant to the terms of Amaddio and Wargo’s settlement with O.B.’s
parents, no further restitution is owed.
        {¶ 20} The parties stipulated that Amaddio and Wargo’s attempt to collect
a seven-figure fee for the services they provided to O.B.’s parents violated
Prof.Cond.R. 1.5(a) (prohibiting a lawyer from making an agreement for, charging,
or collecting an illegal or clearly excessive fee) and that by circulating the draft
petition accusing the father of being a fraud and a liar, they engaged in conduct that,
although not specifically prohibited by rule, nonetheless adversely reflects on their
fitness to practice law, in violation of Prof.Cond.R. 8.4(h) (prohibiting a lawyer
from engaging in conduct that adversely reflects on the lawyer’s fitness to practice




                                           6
                               January Term, 2020




law). See Disciplinary Counsel v. Bricker, 137 Ohio St. 3d 35, 2013-Ohio-3998,
997 N.E.2d 500, ¶ 21. The board found that Amaddio and Wargo committed the
charged misconduct and noted that even if they were entitled to a fee on the basis
of quantum meruit, the seven-figure remuneration that they had sought was clearly
excessive for Amaddio’s 15 hours of communication with the father and Wargo’s
preparation of the initial probate documents.
                                     Sanction
       {¶ 21} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 22} The board rejected the parties’ stipulation that no aggravating factors
are present in this case. Instead, it found that Amaddio and Wargo acted with a
selfish motive and caused harm to O.B.’s vulnerable family by threatening to
publicly accuse the father of fraud. See Gov.Bar R. V(13)(B)(2) and (8).
       {¶ 23} As mitigating factors, the board found that neither Amaddio nor
Wargo had a prior disciplinary record and that they both had made a timely good-
faith effort to rectify the consequences of their misconduct, made full and free
disclosure to the board and exhibited a cooperative attitude toward the disciplinary
proceedings, and submitted evidence of their good character and reputation. See
Gov.Bar R. V(13)(C)(1), (3), (4), and (5).
       {¶ 24} The parties stipulated that the appropriate sanction for Amaddio and
Wargo’s misconduct is a public reprimand. In support of that sanction, the parties
relied on cases publicly reprimanding attorneys who charged or collected clearly
excessive fees in violation of Prof.Cond.R. 1.5(a) or engaged in conduct that
adversely reflected on their fitness to practice law in violation of Prof.Cond.R.
8.4(h). See, e.g., Columbus Bar Assn. v. Adusei, 136 Ohio St. 3d 155, 2013-Ohio-
3125, 991 N.E.2d 1142 (publicly reprimanding an attorney who had no written fee



                                         7
                             SUPREME COURT OF OHIO




agreement but retained nearly $8,000 as his fee for collecting nearly $24,000 in
life-insurance proceeds); Geauga Cty. Bar Assn. v. Martorana, 137 Ohio St. 3d 19,
2013-Ohio-1686, 997 N.E.2d 486 (publicly reprimanding an attorney who charged
five clients excessive and nonrefundable fees ranging from $1,695 to $2,300 for
services she did not complete); see also Disciplinary Counsel v. Rosen, 144 Ohio
St.3d 113, 2015-Ohio-3420, 41 N.E.3d 383 (publicly reprimanding an attorney who
improperly accessed information on a restricted government database);
Disciplinary Counsel v. Mecklenborg, 139 Ohio St. 3d 411, 2014-Ohio-1908, 12
N.E.3d 1166 (publicly reprimanding an attorney who failed to disclose on his
driver’s-license application that he had recently been charged with operating a
vehicle while intoxicated). But the board distinguished those cases on the grounds
that they did not involve violations of both rules and that the attorneys in the cases
involving violations of Prof.Cond.R. 8.4(h) did not cause specific harm to an
identified and vulnerable victim as Amaddio and Wargo did.
       {¶ 25} The board also considered two cases in which we sanctioned
attorneys for threatening to pursue criminal charges to gain advantage in fee
disputes with former clients. In Cincinnati Bar Assn. v. Cohen, 86 Ohio St. 3d 100,
712 N.E.2d 118 (1999), we publicly reprimanded an attorney for threatening to file
criminal charges against a former client who had issued him two checks, totaling
$250, that were returned for insufficient funds. After the client filed a grievance
against him, Cohen wrote to the client acknowledging his improper conduct and
asserting that he had never intended to file criminal charges. We found that
Cohen’s conduct violated former DR 7-105 (prohibiting a lawyer from threatening
to pursue criminal charges solely to obtain an advantage in a civil matter). But
recognizing that his threats represented an isolated incident of bad judgment for
which he had apologized, we publicly reprimanded Cohen for his misconduct.
       {¶ 26} And in Cincinnati Bar Assn. v. Hartke, 132 Ohio St. 3d 116, 2012-
Ohio-2443, 969 N.E.2d 1189, the attorney went to a former client’s home after she




                                          8
                                January Term, 2020




failed to pay his fee of approximately $5,000 for handling her divorce and engaged
in a heated discussion with the client in the presence of her six-year-old daughter.
When it became clear that the client would not pay, Hartke threatened to file
criminal charges and told her that she could go to jail and lose her children. He
then accompanied her to the bank to withdraw the amount that she owed him, but
she was so distraught that bank personnel called the police, who suggested that she
pay Hartke what she owed. Hartke accepted $3,000 to satisfy the debt. We found
that Hartke “threaten[ed] to present criminal charges * * * solely to obtain an
advantage in a civil matter” in violation of Prof.Cond.R. 1.2(e) and that his conduct
adversely reflected on his fitness to practice law in violation of Prof.Cond.R. 8.4(h).
Recognizing that he had previously been suspended from the practice of law, had
acted with a selfish motive, had caused emotional harm to a vulnerable client, and
had failed to fully acknowledge the wrongful nature of his conduct, we suspended
him from the practice of law for six months with no stay.
       {¶ 27} The board determined that Amaddio’s and Wargo’s misconduct
warrants a sanction more severe than a public reprimand because they violated both
Prof.Cond.R. 1.5(a) and Prof.Cond.R. 8.4(h). But the board also credited them for
abandoning their threat to file the petition to remove the father as the administrator
of O.B.’s estate, acknowledging their wrongdoing, and apologizing to O.B.’s
parents. Citing the absence of prior discipline over their many years of practice,
their sincere regret, and their good-faith efforts to rectify the consequences of their
misconduct, the board found that they were not likely to repeat their misconduct
and concluded that an actual suspension was not necessary to protect the public or
promote public confidence in the legal profession.             Therefore, the board
recommends that we suspend Amaddio and Wargo from the practice of law for six
months but stay the entire suspension on the condition that they engage in no further
misconduct.




                                          9
                             SUPREME COURT OF OHIO




       {¶ 28} Having reviewed the record and our precedent, we find that a fully
stayed six-month suspension is entirely inadequate to sanction Amaddio and Wargo
for the misconduct at issue in this case. Here, in contrast to the cases cited by the
parties and the board, Amaddio and Wargo charged and attempted to collect a
seven-figure contingent fee—no less than $1,000,000—for approximately 15 hours
of consultation about a wrongful-death claim and the preparation of basic probate
documents to open the decedent’s estate. They also attempted to coerce the father’s
compliance with their unreasonable demands by threatening to publicly file a
document that (1) sought to remove the father from his position as the administrator
of his recently deceased 16-year-old daughter’s estate, (2) contained personal and
confidential information about his daughter, the circumstances of her death, and her
parents’ confidential settlement with the hospital where her death occurred, (3)
accused the father of fraudulently inducing Amaddio and Wargo to help him
negotiate the settlement by promising to pay them 20 percent of any settlement
obtained, and (4) accused the father of self-dealing for allocating a greater portion
of the settlement to himself and the mother, at the expense of their surviving
children.
       {¶ 29} The fee that Amaddio and Wargo claimed was grossly
disproportionate to the amount and difficulty of the work that they had performed.
In addition, the alleged fee agreement was unenforceable as a matter of law because
it was never reduced to a writing signed by the client and the attorneys as required
by R.C. 4705.15(B) (requiring a contingent-fee agreement in connection with a
claim that is or may become the basis of a tort action to be reduced to a writing
signed by both the client and the lawyer).        See also Prof.Cond.R. 1.5(c)(1)
(requiring a lawyer to set forth a contingent-fee agreement in a writing signed by
both the client and the lawyer). Although the board credited Amaddio and Wargo
for abandoning their threat to publicly file the inflammatory petition, the pair
nevertheless maintained their seven-figure demand in their April 2017 application




                                         10
                                 January Term, 2020




for attorney fees. O.B.’s parents successfully negotiated a seven-figure settlement
with the hospital just over seven months after their daughter’s tragic death, but they
spent the next year of their lives and incurred $42,000 in attorney fees opposing
Amaddio and Wargo’s unreasonable claim. On these facts, we conclude that a
sanction more severe than those recommended by the parties and the board is
warranted.
          {¶ 30} Accordingly, Mark Douglas Amaddio and John Joseph Wargo Jr.
are suspended from the practice of law in Ohio for one year. Costs are taxed to
Amaddio and Wargo in equal shares.
                                                              Judgment accordingly.
          O’CONNOR, C.J., and FRENCH, FISCHER, DONNELLY, and STEWART, JJ.,
concur.
          KENNEDY, J., dissents, with an opinion joined by DEWINE, J.
                               __________________
          KENNEDY, J., dissenting.
          {¶ 31} I dissent from the majority’s determination that the misconduct of
respondents, Mark Douglas Amaddio and John Joseph Wargo Jr., warrants the
imposition of an actual one-year suspension from the practice of law. In my view,
a one-year suspension, fully stayed on the condition of no further misconduct, is
consistent with our precedent and is the appropriate sanction in this case.
          {¶ 32} The primary purpose of our discipline process is not to punish the
offending attorney but to protect the public, Disciplinary Counsel v. Agopian, 112
Ohio St. 3d 103, 2006-Ohio-6510, 858 N.E.2d 368, ¶ 10, and “[i]n determining the
appropriate sanction for professional misconduct, we consider the duties violated,
the actual or potential injury caused, the lawyer’s mental state, the existence of
aggravating or mitigating circumstances, and the sanctions imposed in similar
cases,” Columbus Bar Assn. v. Linnen, 111 Ohio St. 3d 507, 2006-Ohio-5480, 857
N.E.2d 539, ¶ 25.



                                         11
                             SUPREME COURT OF OHIO




       {¶ 33} The majority states that “[h]aving reviewed the record and our
precedent, we find that a fully stayed six-month suspension is entirely inadequate
to sanction Amaddio and Wargo for the misconduct at issue in this case.” Majority
opinion at ¶ 28. The majority, however, cites no precedent supporting its assertion
that an actual one-year suspension is the appropriate sanction. While no one
existing case may share the specific facts of Amaddio’s and Wargo’s misconduct,
we should nonetheless be guided by precedent and reconcile current cases with that
precedent to provide meaningful guidance to the lawyers subject to our system of
discipline.
       {¶ 34} I agree with the Board of Professional Conduct that none of the cases
cited by respondents support the imposition of a public reprimand as a sufficient
sanction to protect the public under the circumstances of this case. I also agree that
our decision in Cincinnati Bar Assn. v. Hartke, 132 Ohio St. 3d 116, 2012-Ohio-
2443, 969 N.E.2d 1189, is instructive and militates in favor of a fully stayed
suspension from the practice of law.
       {¶ 35} In Hartke, the disciplined attorney, James R. Hartke, had represented
Jacqueline Usher in her divorce and earned fees totaling $5,000. Hartke and Usher
had agreed that the fees would be paid out of a distribution Usher was entitled to
from her ex-husband’s 401(k) plan. But after she received that distribution, she
failed to pay Hartke’s fee and refused to answer or return his calls inquiring about
it. Hartke went to her home, angrily confronted Usher in front of her six-year-old
child, demanded payment of his fee, and threatened criminal action against her if
she did not comply. He then insisted that they go to the bank together and withdraw
the funds, and at the bank, Usher was so visibly upset that a teller called the police.
After the police arrived and suggested that Usher pay Hartke what she owed him,
Hartke agreed to accept $3,000 to satisfy the obligation.
       {¶ 36} We found that Hartke violated Prof.Cond.R. 1.2(e) (prohibiting a
lawyer from threatening criminal charges solely to gain advantage in a civil matter)




                                          12
                                January Term, 2020




and 8.4(h) (prohibiting a lawyer from engaging in conduct that adversely reflects
on the lawyer’s fitness to practice law). The aggravating factors were a previous
suspension from the practice of law, a selfish motive, emotional harm to a
vulnerable client, and Hartke’s failure to fully acknowledge the wrongfulness of his
conduct.       In mitigation, Hartke had made full disclosure to the panel, the
misconduct was a one-time incident, and it was contrary to his “general character.”
Id. at ¶ 10.
        {¶ 37} We concluded that the aggravating factors outweighed the
mitigation, rejected the recommended sanction of a fully stayed six-month
suspension, and imposed an actual six-month suspension from the practice of law.
Id., 132 Ohio St. 3d 116, 2012-Ohio-2443, 969 N.E.2d 1189, at ¶ 12, 20.
        {¶ 38} Hartke is not directly on point. Unlike this case, Hartke did not
involve a clearly excessive fee. Nonetheless, to the extent it is comparable to
respondents’ misconduct, Hartke’s misconduct was more serious. Although both
respondents and Hartke used improper threats to pressure a client to pay their fees,
respondents did not threaten criminal charges against a vulnerable client, go to the
client’s home, or engage in a heated argument with the client in front of a child of
tender years. Nor did they force the client to go to a bank and withdraw funds or
receive a negotiated payment upon the arrival of law enforcement. Also, unlike
Hartke, respondents have fully acknowledged the wrongfulness of their conduct. I
do not condone respondents’ actions, but I must nevertheless recognize that they
lack prior disciplinary records, they made a timely, good-faith effort to rectify their
misconduct, and they presented evidence of their good character and reputation.
Moreover, they received no fee for the 15 hours of legal services performed and
agreed to make a $30,000 donation to a mental-health organization established in
the name of their clients’ daughter. At the time of the panel hearing, $15,000 had
already been donated, and respondents have until the end of 2020 to pay the
remainder.



                                          13
                             SUPREME COURT OF OHIO




       {¶ 39} The board adopted the panel’s findings of fact and conclusions of
law, including the following finding:


               Based upon their demeanor and testimony at the hearing, the
       panel finds that Respondents are sincere in regretting their actions
       and they have made good faith efforts to rectify the consequences of
       their admitted misconduct. More importantly, the panel does not
       believe this conduct is likely to be repeated, given Respondents’
       many years in practice without any disciplinary problems and the
       evidence of their good character. Accordingly, we do not find that
       an actual suspension is required to protect the public or safeguard
       the public’s confidence in the legal profession.


(Emphasis added.)
       {¶ 40} The primary purpose of our discipline process is not to punish the
attorney who engaged in the misconduct but to protect the public. Agopian, 112
Ohio St. 3d 103, 2006-Ohio-6510, 858 N.E.2d 368, at ¶ 10. In selecting a sanction,
we consider the relevant factors, Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio St. 3d
424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16, and weigh the aggravating and
mitigating circumstances. Disciplinary Counsel v. Broeren, 115 Ohio St. 3d 473,
2007-Ohio-5251, 875 N.E.2d 935, ¶ 21. But today, the majority’s imposition of an
actual term of suspension despite the significant differences between Hartke and
this case seems more like punishment than an attempt to protect the public.
       {¶ 41} Based on the striking differences between this case and Hartke—the
lack of any direct coercion of a client, the fact that no portion of the fee was paid,
and the length to which respondents have gone to mitigate the harm they caused—
I do not believe that actual time out from the practice of law is needed to protect
the public. However, because this case involves additional misconduct in the form




                                         14
                                January Term, 2020




of an attempt to collect a clearly excessive fee, the length of the stayed suspension
should be longer than that recommended by the board. Accordingly, I agree with
the majority that a one-year suspension from the practice of law is the appropriate
sanction for respondents’ misconduct, but I would fully stay the suspension on the
condition that they engage in no further misconduct. For this reason, I dissent.
       DEWINE, J., concurs in the foregoing opinion.
                        ____________________________
       Joseph M. Caligiuri, Disciplinary Counsel, and Karen H. Osmond, Assistant
Disciplinary Counsel, for relator.
       Gallagher Sharp, L.L.P., Monica A. Sansalone, and Timothy T. Brick, for
respondent Amaddio.
       Coakley Lammert Co., L.P.A., George S. Coakley, and Richard T. Lobas,
for respondent Wargo.
                        _____________________________




                                         15